        Case 1:21-cv-00187-HBK Document 7 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11                                                       No. 1: 21 -cv-00187-HBK (HC)
      MICHAEL ALLEN YOCOM
12                                                       ORDER DIRECTING CLERK TO SEND
                         Petitioner,                     PLEADINGS TO APPROPRIATE
13                                                       INSTITUTIONAL OFFICIAL
              v.
14                                                       (Doc. No. 6)
      KATHLEEN ALLISON, LAURA
15    ELDRIDGE, AND ATTORNEY
      GENERAL
16
                         Respondents.
17

18

19          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

20   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). In a motion for
21   evidentiary hearing, petitioner raised claims that prison officials are subjecting him to torture,
22
     denying him health care, and treating him cruelly and inhumanely. (Doc. No. 6 at 1-2). The
23
     court regularly receives pro se notices from confined persons alleging suicide, danger of death, or
24
     imminent serious physical harm to themselves or to others. In an abundance of caution, the court
25

26   will expediate notice of such allegations to the appropriate state or federal officials for whatever

27   action those officials deem appropriate.

28
        Case 1:21-cv-00187-HBK Document 7 Filed 03/05/21 Page 2 of 2


 1           Accordingly, it is ORDERED:
 2           1. The Clerk shall forward a copy of petitioner’s motion for emergency evidentiary
 3
     hearing (Doc. No. 6 ) which contains allegations of suicide, danger of death, or imminent physical
 4
     harm by a confined person to the appropriate officials at the California Health Care Facility in
 5
     Stockton, CA for handling as officials deem appropriate.
 6

 7           2. The Clerk shall indicate on the docket the name of the official(s) to whom notice was

 8   provided and upon receipt the official shall confirm receipt thereof.

 9           3. This Order is not a ruling on the allegations or relief requested in the pleading or the
10
     merits of allegations in this case.
11

12
      IT IS SO ORDERED.
13

14    Dated:     March 4, 2021
15                                                          HELENA M.
                                                            BARCH-
16                                                          KUCHTA

17
                                                            UNITED
18
                                                            STATES
19                                                          MAGISTRATE
                                                            JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
